SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”), made this 25th day of
July, 2007, by and among Optionable, Inc., a Delaware corporation
(“Optionable”), Opex International, Inc., a New York corporation (“OPEX”), Kevin
DeAndrea, an individual (“DeAndrea”), Noah Rothblatt, an individual
(“Rothblatt”), Kevin Brennan, an individual (“Brennan”) and Nicole Troiani, an
individual (“Troiani”).

W I T N E S S E T H:

WHEREAS, OPEX operates a natural gas and crude oil brokerage business on the
floor of the New York Mercantile Exchange (the “Floor Brokerage Business”); and

WHEREAS, DeAndrea owns an aggregate of five thousand one hundred (5,100) shares
of common stock of OPEX (the “Subject Shares”) which represent fifty-one percent
(51%) of the issued and outstanding shares of common stock of OPEX; and

WHEREAS, Optionable owns the remaining forty-nine percent (49%) of the issued
and outstanding shares of common stock of OPEX; and

WHEREAS, Optionable, OPEX and DeAndrea are the parties to a certain Service and
Repurchase Agreement, dated January 31, 2007, pursuant to which, among other
things, (i) Optionable agreed to provide certain business development, support
and administration services to OPEX for a fee and (ii) DeAndrea granted
Optionable an option to repurchase his fifty-one percent (51%) interest in OPEX
at any time (the “Repurchase Agreement”); and

WHEREAS, DeAndrea and Optionable are the parties to an Employment Agreement,
dated as of May 1, 2007 (the “DeAndrea Employment Agreement”); and

WHEREAS, each of the Other Separating Employees is an at-will employee of
Optionable or OPEX; and

WHEREAS, DeAndrea and the Other Separating Employees are desirous of
independently operating a floor brokerage business on the floor of NYMEX; and

WHEREAS, Optionable, OPEX, DeAndrea and the Other Separating Employees are
desirous of severing their existing relationships upon the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter contained, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS

1.1        Defined Terms. As used herein the following terms shall have the
following meanings.

 

1.1.1

“Accounting Date” shall mean August 31, 2007.

 

--------------------------------------------------------------------------------



 

1.1.2

“Action” shall have the meaning assigned thereto in Section 10.3.

 

1.1.3

“Agreement” shall have the meaning assigned thereto in the preamble.

 

1.1.4

“Booth” shall have the meaning assigned thereto in Section 7.1.

 

1.1.5

“Brennan” shall have the meaning assigned thereto in the preamble.

 

1.1.6

“DeAndrea” shall have the meaning assigned thereto in the preamble.

1.1.7       “DeAndrea Employment Agreement” shall have the meaning assigned
thereto in the recitals.

 

1.1.8

“Documents” shall have the meaning assigned thereto in Section 3.5.

1.1.9       “Floor Brokerage Business” shall have the meaning assigned thereto
in the recitals.

 

1.1.10

“Losses” shall have the meaning assigned thereto in Section 10.3.

1.1.11     “Membership Lease” shall mean that certain Membership Lease, dated
March 23, 2007 by and between Edward J. O’Connor and DeAndrea, relating to NYMEX
Membership No. 742.

 

1.1.12

“NYMEX “ shall mean The New York Mercantile Exchange, Inc.

1.1.13     “NYMEX Deposit” shall mean the amount of $100,000.00 on deposit in
that certain account denominated KEVIN DEANDREA/NYMEX SECURITY A/C, held at HSBC
Private Bank.

 

1.1.14

“OPEX” shall have the meaning assigned thereto in the preamble.

1.1.15     “OPEX Releasees” shall have the meaning assigned thereto in Section
10.2.

 

1.1.16

“Optionable” shall have the meaning assigned thereto in the preamble.

1.1.17     “Other Contracts” shall mean, except for this Agreement, each and
every agreement, contract or understanding, oral or written, that DeAndrea has
entered into with Optionable, OPEX and/or any their respective affiliates,
agents or other representatives.

1.1.18     “Other Separating Employees” shall mean all of the Separating
Employees except for DeAndrea.

 

1.1.19

“Purchase Price” shall have the meaning assigned thereto in Section 3.4.

1.1.20     “Repurchase Agreement” shall have the meaning assigned thereto in the
recitals.

 

1.1.21

“Rothblatt” shall have the meaning assigned thereto in the preamble.

 

 

2

 

 

--------------------------------------------------------------------------------



1.1.22     “Separating Employees” shall mean DeAndrea, Rothblatt, Brennan and
Troiani, collectively.

1.1.23     “Separation Date” shall mean as of the close of business on July 31,
2007.

 

1.1.24

“SE Releasees” shall have the meaning assigned thereto in Section 10.1.

1.1.25     “Sterling Deposit” shall mean the amount of $50,000.00 on deposit in
that certain account denominated KEVIN DEANDREA, held at STERLING COMMODITIES
INC.

 

1.1.26

“Subject Shares” shall have the meaning assigned thereto in the recitals.

1.1.27     “Tradenames” shall mean OPEX and Optionable and all reasonably
similar modifications, alterations, combinations, permutations and derivatives
thereof.

 

1.1.28

“Troiani” shall have the meaning assigned thereto in the preamble.

ARTICLE II

 

RETURN OF DEPOSITS

2.1        Payment and NYMEX Deposit. On or before the Separation Date, DeAndrea
shall pay to Optionable an amount equal to $100,000. Each of Optionable and OPEX
hereby agrees that all title to and rights and interest in the NYMEX Deposit and
the account which holds the NYMEX Deposit belongs solely to DeAndrea, and each
of Optionable and OPEX disclaims any interest whatsoever in the NYMEX Deposit
and such account and shall take all actions and execute and deliver such
instruments and documents, in each case, as may be reasonably necessary to
evidence such lack of interest.

2.2        Payment and Sterling Deposit. On or before the Separation Date,
DeAndrea shall pay to Optionable an amount equal to $50,000. Each of Optionable
and OPEX hereby agrees that all title to and rights and interest in the Sterling
Deposit and the account which holds the Sterling Deposit belongs solely to
DeAndrea, and each of Optionable and OPEX disclaims any interest whatsoever in
the Sterling Deposit and such account and shall take all actions and execute and
deliver such instruments and documents, in each case, as may be reasonably
necessary to evidence such lack of interest.

ARTICLE III

 

TRANSFER OF SUBJECT SHARES; CERTAIN REPRESENTATIONS AND WARRANTIES

3.1        Title to Shares. DeAndrea represents and warrants to Optionable and
OPEX that (i) he is, and on the Separation Date he will be, the record and
beneficial owner of the Subject Shares, free and clear of all liens, (ii) except
for (A) the Subject Shares, (B) the options being cancelled pursuant to Section
5.1, and (C) the shares of common stock of Optionable set forth next to his name
on Schedule A hereto, he owns no equity interest in, or any right to acquire any
equity interest in, OPEX or Optionable, and (iii) upon delivery of, and payment
of the Purchase

 

 

3

 

 

--------------------------------------------------------------------------------



Price for, the Subject Shares on the Separation Date, Optionable will acquire
good and marketable to the Subject Shares.

3.2        Delivery of Certificates. On the Separation Date, DeAndrea will
deliver to Optionable the certificate or certificates, if any, representing all
of the Subject Shares, accompanied by appropriate stock powers or other
instruments of transfer duly endorsed, as applicable, assigning the Subject
Shares to Optionable against delivery to DeAndrea of the Purchase Price. If such
certificates are not in existence or otherwise delivered on the Separation Date,
any and all such certificates shall be deemed cancelled and Optionable shall be
entitled to a new certificate for the Subject Shares and shall be deemed to be
the bona fide owner thereof for all intents and purposes.

3.3        No Other Ownership Interest. Each of the Other Separating Employees
severally represents and warrants to OPEX and Optionable that except for (i) the
options being cancelled pursuant to Section 5.1 and (ii) the shares of common
stock of Optionable set forth next to such Separating Employee’s name on
Schedule A hereto, such Separating Employee owns no equity interest in, or any
right to acquire any equity interest in, OPEX or Optionable.

3.4        Purchase Price. Any provision of Section 2 of the Repurchase
Agreement to the contrary notwithstanding, (i) in consideration of the sale,
transfer, assignment and delivery to Optionable by DeAndrea of the Subject
Shares, Optionable shall pay to DeAndrea, on the Separation Date, an aggregate
purchase price in the amount of $5,100.00 (the “Purchase Price”) and (ii)
DeAndrea agrees to accept the Purchase Price as payment in full for the Subject
Shares.

3.5        Authorization. Each of the Separating Employees represents and
warrants to OPEX and Optionable, and OPEX and Optionable (jointly and severally)
represent and warrant to each of the Separating Employees that: (i) such party
has all requisite power, authority and legal capacity to execute and deliver
this Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by such party in connection
with the transactions contemplated by this Agreement (the “Documents”), to
perform such party’s obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, (ii) the execution, delivery and
performance of this Agreement and each of the Documents, and the consummation of
the transactions contemplated hereby and thereby, have been duly authorized and
approved by all required action on the part of such party, and (iii) this
Agreement has been, and each of the Documents will be at or prior to the
Separation Date, duly and validly executed and delivered by such party and
(assuming due authorization, execution and delivery by the other parties) this
Agreement constitutes, and each of the Documents when so executed and delivered
will constitute, legal, valid and binding obligations of such party, enforceable
against such party in accordance with their respective terms.

3.6        No Other Representations and Warranties. Except as set forth in this
Agreement, each of the undersigned parties confirms that such party is not
relying on any representations, warranties or assurances, oral or otherwise, in
order to induce them to execute this Agreement.

 

 

4

 

 

--------------------------------------------------------------------------------



ARTICLE IV

 

RESIGNATIONS; TERMINATION OF AGREEMENTS; RIGHT TO COMPETE

4.1        DeAndrea Resignation. DeAndrea hereby resigns, effective as of the
Separation Date, from all offices and directorships he may have with OPEX and/or
Optionable and as an employee of OPEX and/or Optionable, and OPEX and Optionable
hereby accept such resignation.

4.2        Termination of Contracts. Each of OPEX, Optionable and DeAndrea agree
that, effective as of the Separation Date, the DeAndrea Employment Agreement,
the Repurchase Agreement, and each Other Contract, and each of the terms,
conditions, rights and obligations contained in the DeAndrea Employment
Agreement and each Other Contract, including, without limitation, with respect
to any non-competition and non-solicitation provisions, shall be terminated,
cancelled, rescinded and revoked, and of no further force or effect, except that
DeAndrea agrees that he shall continue to be bound by the confidentiality
provisions of Section 4.2(a) of the DeAndrea Employment Agreement.

4.3        Other Separating Employees. Each of the Other Separating Employees
hereby resigns, effective as of the Separation Date, from all offices he or she
may have with OPEX and/or Optionable and as an employee of OPEX and/or
Optionable, and OPEX and Optionable hereby accept such resignation. Each of the
Other Separating Employees and Optionable severally agrees that, effective as of
the Separation Date, any employment agreement or other contract, agreement or
understanding (other than this Agreement), written or oral, which may exist
between such Other Separating Employee and OPEX or Optionable and/or any of
their respective affiliates, agents or other representatives, and each of the
terms, conditions, rights and obligations contained in any such employment
agreement and each other contract, agreement or understanding, including,
without limitation, with respect to any non-competition and non-solicitation
provisions, shall be terminated, cancelled, rescinded and revoked, and of no
further force or effect, except that each Other Separating Employee agrees that
he or she shall continue to be bound by the confidentiality provision of any
such employment agreement or other contract, agreement or understanding, if any.

4.4        Separating Employees’ Right to Compete. Each of OPEX and Optionable
hereby acknowledges and agrees that, except as provided for in this Agreement or
any written agreement entered into after the date hereof, (i) none of the
Separating Employees has any obligation or duty whatsoever to OPEX, Optionable
or any of their respective affiliates and (ii) each Separating Employee may
engage in any activity, employment or business, whether directly or indirectly,
that competes with Optionable and/or OPEX and (iii) each Separating Employee may
transact any business or make contact or have discussions with any person or
entity that is a client, customer, supplier, employee, director, officer,
independent contractor of, or is or was otherwise associated with, OPEX or
Optionable or any of their respective affiliates.

4.5        OPEX/Optionable Right to Compete. Each of the Separating Employees
hereby acknowledges and agrees that, except as provided for in this Agreement or
any written agreement entered into after the date hereof, (i) none of the OPEX,
Optionable or any of their respective affiliates has any obligation or duty
whatsoever to such Separating Employee and (ii) OPEX, Optionable and their
respective affiliates may engage in any activity, employment or business,
whether directly or indirectly, that competes with such Separating Employee and
(iii)

 

 

5

 

 

--------------------------------------------------------------------------------



OPEX, Optionable and their respective affiliates may transact any business or
make contact or have discussions with any person or entity that is a client,
customer, supplier, employee, director, officer, independent contractor of, or
is or was otherwise associated with, such Separating Employee.

ARTICLE V

 

OPTIONS

5.1        Cancellation of Options. In consideration of the mutual covenants,
agreements and releases set forth herein, Optionable, DeAndrea and each of the
Other Separating Employees agree that, upon payment to each Separating Employee
of the amounts due under Section 8.4 on the date hereof (i.e. the first 50%
payment), all options, warrants or any other rights which such Separating
Employee may have to acquire shares of common stock, or any other securities, of
OPEX and/or Optionable (whether granted to them pursuant to an employment
agreement or otherwise) shall be, and hereby are, terminated, cancelled,
rescinded and revoked and shall be of no further force or effect, except in each
case for the common stock described next to each Separating Employee’s name on
Schedule A hereto.

ARTICLE VI

 

TRADING RIGHT

6.1        Trading Right. The parties agree that, effective as of the Separation
Date, Optionable shall cause Edward O’Connor, acting for the benefit of OPEX, to
execute and DeAndrea shall execute, and they shall deliver to NYMEX, a mutual
consent to the termination of the Membership Lease in accordance with Section 12
thereof. Upon execution thereof, all rights, privileges, obligations and
liabilities relating to such membership shall automatically be transferred back
to Edward O’Connor, for the benefit of OPEX, and none of the Separating
Employees shall have, or assert, any rights with respect thereto or have any
obligations or liabilities with respect thereto.

6.2        Further Actions. Each of the parties hereto agree that they will
execute and deliver such additional instruments, and take such additional
actions, as may be reasonably necessary to confirm the exclusive ownership by
Edward O’Connor and/or OPEX of the trading right represented by NYMEX Membership
No. 742 which is the subject of the Membership Lease, provided that such actions
shall involve no cost, expense or liability to any Separating Employee.

ARTICLE VII

 

FACILITIES

7.1        NYMEX Booth. OPEX and Optionable agree that all rights and privileges
to use, occupy or operate the booth (the “Booth”) on the floor of NYMEX used in
connection with the Floor Brokerage Business belong exclusively to DeAndrea. In
the event that DeAndrea requests, OPEX and Optionable each agree to cooperate
with DeAndrea to effect a transfer of the Booth to Peak Energy Corp. on or
before the Separation Date, provided that such cooperation shall involve no
cost, expense or liability to OPEX or Optionable. For a period of one (1) year

 

 

6

 

 

--------------------------------------------------------------------------------



following the Separation Date, DeAndrea and the Separating Employees will permit
employees of OPEX and/or Optionable reasonable access to two telephone lines
within the Booth (or any other booth maintained by DeAndrea and the Other
Separating Employees on the floor of NYMEX) from time to time, upon reasonable
request, for the purpose of placing orders or otherwise in connection with
OPEX’s and/or Optionable’s business; provided, however, that notwithstanding
anything herein to the contrary, DeAndrea shall have the option to terminate the
right of reasonable access to two telephone lines granted to OPEX and Optionable
in the preceding sentence in the event that DeAndrea determines, in his sole and
absolute discretion, that requests for such access have become burdensome or
otherwise interfere with the business being conducted by DeAndrea or the Other
Separating Employees. Except for the right of reasonable access to two telephone
lines granted herein, each of OPEX and Optionable disclaim any interest or right
in or to the Booth whatsoever.

7.2        Telephone Number. OPEX and Optionable agree that all rights to each
telephone number assigned to the Booth belong exclusively to DeAndrea. In the
event that DeAndrea requests, OPEX and Optionable each agree to cooperate with
DeAndrea to effect a transfer of such telephone numbers to Peak Energy Corp. on
or before the Separation Date, provided that such cooperation shall involve no
cost, expense or liability to OPEX or Optionable. Except for the right of
reasonable access to two telephone lines granted in Section 7.1, each of OPEX
and Optionable disclaim any interest or right whatsoever in or to any and all
telephone numbers assigned to the Booth.

ARTICLE VIII

 

OPERATIONS

8.1        Operations On or Prior to Separation Date. All operations of the
Floor Brokerage Business on or prior to the Separation Date shall be for the
account of OPEX and/or Optionable. OPEX and/or Optionable shall be entitled to
all commissions, fees and other revenues derived from all trades effected on or
prior to the Separation Date, regardless of when payment is received, and for
all expenses, obligations and liabilities incurred in connection with the Floor
Brokerage Business on or prior to the Separation Date. To the extent that any
payments are received by DeAndrea or the Other Separating Employees that relate
to the operations of the Floor Brokerage Business on or prior to the Separation
Date, they shall be promptly paid over to an account designated by OPEX and/or
Optionable in writing.

8.2        Operations After Separation Date. All operations of the floor
brokerage business conducted by the Separating Employees after the Separation
Date shall be for the account of the Separating Employees. The Separating
Employees shall be entitled to all commissions, fees and other revenues derived
from all trades effected after the Separation Date, regardless of when payment
is received, and for all expenses, obligations and liabilities incurred in
connection the floor brokerage business conducted by them after the Separation
Date. To the extent that any payments are received by OPEX or Optionable that
relate to the operations of the floor brokerage business conducted by the
Separating Employees after the Separation Date, they shall be promptly paid over
to an account designated by the Separating Employees in writing.

8.3        Accounting. On the Accounting Date, the parties shall agree on a full
accounting of all amounts due with respect to the operation of the Floor
Brokerage Business with respect to the period on or prior to the Separation
Date. In the event of any disputes with respect to such

 

 

7

 

 

--------------------------------------------------------------------------------



accounting, the decision of a registered public accounting firm mutually
acceptable to DeAndrea and Optionable shall be final, conclusive and binding
upon all parties for purposes of this Agreement.

8.4        Commissions and Fees. OPEX agrees to pay to each of the Separating
Employees (other than Troiani), and each of the Separating Employees agrees to
accept, the aggregate amount set forth opposite such Separating Employee’s name
on Schedule B hereto, as payment in full of all commissions and fees due to such
Separating Employee with respect to all periods on or prior to the Separation
Date. OPEX shall pay fifty percent (50%) of the aggregate amount due to each
Separating Employee upon the date hereof and shall pay the remaining fifty
percent (50%) balance due to each Separating Employee on the Accounting Date
whether or not all or any amounts due, as evidenced by the accounting described
in Section 8.3, have been paid. Following payment of such remaining fifty
percent (50%) balance to the Separating Employees on the Accounting Date, the
Separating Employees shall reasonably cooperate with OPEX’s and Optionable’s
efforts to collect such due amounts that have not been paid, as evidenced by the
accounting described in Section 8.3.

ARTICLE IX

 

TRADENAMES

9.1        Ownership. The Separating Employees acknowledge that OPEX and
Optionable own all right, title and interest in and to the Tradenames and all
goodwill associated therewith. The Separating Employees will not claim any
right, title or interest in or to the Tradenames.

9.2        No Further Use. After the Separation Date, (i) the Separating
Employees will cease all use of the Tradenames, (ii) the Separating Employees
will deliver to OPEX and Optionable all stationery, supplies and all other
materials of any type whatsoever upon which the Tradenames appear, (iii) the
Separating Employees will not in any way hold themselves out as having any
on-going relationship with OPEX or Optionable and (iv) neither OPEX nor
Optionable will in any way hold themselves out as having any on-going
relationship with any Separating Employee.

ARTICLE X

 

RELEASES; INDEMNIFICATION

10.1      Releases by OPEX and Optionable. OPEX and Optionable, on behalf of
themselves and their respective present and former officers, directors,
employees, affiliates, agents, representatives, predecessors, successors and
assigns, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, hereby remise, release, forever discharge and
covenant not to sue, each of the Separating Employees and their respective
affiliates, heirs, executors, administrators, representatives, successors and
assigns (the “SE Releasees”) from any and all claims, actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills, losses,
costs or expenses, specialties, covenants, contracts, controversies, agreements,
promises, damages, judgments, extents, executions and demands whatsoever, in law
or in equity, known or unknown, which have been, or now are or hereafter could
be, asserted against the SE Releasees, from the beginning of the world to the
date

 

 

8

 

 

--------------------------------------------------------------------------------



of this release other than (i) claims arising out of fraud by any of the SE
Releasees and (ii) claims related to the performance by the SE Releasees of
their obligations under this Agreement.

10.2      Release by Separating Employees. Each of the Separating Employees, on
behalf of themselves and their respective present and former affiliates, agents,
heirs, executors, administrators, representatives, successors and assigns, for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby remise, release, forever discharge and covenant not to sue,
each of OPEX, Optionable and their respective present and former officers,
directors, agents, representatives, successors and assigns (the “OPEX
Releasees”) from any and all claims, actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, losses, costs or
expenses, specialties, covenants, controversies, agreements, promises, damages,
judgments, extents, executions and demands whatsoever, in law or in equity,
known or unknown, which have been, or now are or hereafter could be, asserted
against the OPEX Releasees, from the beginning of the world to the date of the
release other than (i) claims arising out of fraud by any of the OPEX Releasees
or (ii) claims related to the performance by the OPEX Releasees of their
obligations under this Agreement.

ARTICLE XI

 

MISCELLANEOUS

11.1      Waivers and Amendments. No provision of this Agreement may be waived,
modified, or supplemented except in a written instrument signed, in the case of
an amendment, by OPEX, Optionable and all of the Separating Employees or, in the
case of a waiver, by the party against whom enforcement of any such waiver is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

11.2      No Implied Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

11.3      Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, their successors and permitted assigns. None of the
parties hereto may assign any of its, his or her rights or obligations hereunder
without the prior written consent of the other parties hereto. Except as
expressly set forth herein, this Agreement shall not inure to the benefit of or
be enforceable by any other person.

11.4      Headings. The headings and other captions in this Agreement are for
convenience of reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.

 

 

9

 

 

--------------------------------------------------------------------------------



11.5      Governing Law. The internal laws, and not the laws of conflicts, of
New York shall govern the enforceability and validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties hereunder.

11.6      Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts (including by facsimile) and by different parties hereto
in separate counterparts, with the same effect as if all parties had signed the
same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. This
Agreement shall become effective when each party hereto shall have executed
counterparts hereof.

11.7      Entire Agreement. This Agreement contains the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof.

11.8      Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

OPEX INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Kevin DeAndrea

 

 

Name: Kevin DeAndrea

 

 

Title: Director

 

 

 

 

OPTIONABLE, INC.

 

 

 

 

By:

/s/ Edward J. O’Connor

 

 

Name: Edward J. O’Connor

 

 

Title: President

 

 

 

 

 

/s/ Kevin DeAndrea

 

 

Kevin DeAndrea

 

 

 

 

 

/s/ Noah Rothblatt

 

 

Noah Rothblatt

 

 

 

 

 

/s/ Kevin Brennan

 

 

Kevin Brennan

 

 

 

10

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

/s/ Nicole Troiani

 

 

Nicole Troiani

 

 

 

11

 

 

--------------------------------------------------------------------------------



SCHEDULE A

to

SEPARATION AND RELEASE AGREEMENT

 

Dated July 25, 2007

 

Name of Separating Employee

 

Aggregate Number of Shares

of Common Stock of

Optionable Owned

 

 

 

Kevin DeAndrea

 

110,500

 

 

 

 

 

 

Noah Rothblatt

 

0

 

 

 

 

 

 

Kevin Brennan

 

850

 

 

 

 

 

 

Nicole Troiani

 

0

 

 

 

 

 

--------------------------------------------------------------------------------



SCHEDULE B

to

SEPARATION AND RELEASE AGREEMENT

 

Dated July 25, 2007

 

Name of Separating Employee

 

Aggregate Amount Payable

to Separating Employee

Pursuant to Section 8.4

 

 

 

Kevin DeAndrea

 

$80,962

 

 

 

 

 

 

Noah Rothblatt

 

$145,732

 

 

 

 

 

 

Kevin Brennan

 

$20,631

 

 

 

 

 

 

 